United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3542
                                    ___________

James A. Widtfeldt                   *
                                     *
          Appellant,                 * Appeal from the United States
                                     * Tax Court.
    v.                               *
                                     *      [UNPUBLISHED]
Commissioner of Internal Revenue,    *
                                     *
          Appellee.                  *
                                ___________

                              Submitted: April 25, 2012
                                 Filed: April 30, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       James Widtfeldt appeals from a decision of the Tax Court1 dismissing his
petition for lack of jurisdiction. Following careful de novo review, see Bartman v.
Comm’r, 446 F.3d 785, 787 (8th Cir. 2006) (noting that appellate court reviews
de novo tax court’s conclusion of law, including determination regarding its
jurisdiction), we conclude that the dismissal was appropriate for the reasons discussed
by the Tax Court. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the
pending motions.
                        ______________________________




      1
          The Honorable John O. Colvin, Chief Judge, United States Tax Court.